Citation Nr: 0105442	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  94-25 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1976 to November 
1984.

In an October 1997 decision, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had not 
been received to reopen a claim for service connection for 
bronchial asthma.  The veteran appealed the October 1997 
Board decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court).  A 
March 1999 Court order granted the VA Secretary's motion for 
remand and vacated the October 1997 Board decision.  The case 
was thereafter returned to the Board.

In September 1999, the Board remanded the case to the RO for 
additional development.



FINDINGS OF FACT

1.  An April 1991 Board decision determined that a new 
factual basis warranting a grant of service connection for 
bronchial asthma had not been demonstrated.

2.  Evidence received subsequent to the April 1991 Board 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for bronchial asthma.


CONCLUSIONS OF LAW

1.  The April 1991 Board decision, denying service connection 
for bronchial asthma, is final.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 2000); 38 C.F.R. § 20.1100 (2000).

2.  New and material evidence has been received to reopen the 
claim for service connection for bronchial asthma.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).

The April 1991 Board decision determined that there was new 
no factual basis to reopen the claim for service connection 
for bronchial asthma.  A decision of the Board is final with 
the exception that a claimant may later reopen a claim if new 
and material evidence is submitted.   38 U.S.C.A. §§ 5108, 
7104 (previously 4004) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.160(d), 20.1100 (2000).  The question now presented is 
whether new and material evidence has been submitted since 
the Board's adverse April 1991 decision, denying service 
connection for bronchial asthma, to permit reopening of the 
claim.  38 C.F.R. 3.156(a) (2000); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For evidence to be deemed new, it must not 
be cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether it shows the presence of 
bronchial asthma in service or links this condition to an 
incident of service).  A determination by VA that information 
constitutes "new and material evidence" means that the new 
information is significant enough, either by itself or in 
connection with evidence already of record, that it must be 
considered in order to fairly decide the merits of a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the April 1991 Board 
decision consisted of statements and testimony for the 
veteran to the effect that she had bronchial asthma that 
began in service; and VA and service medical records that 
showed the presence of respiratory problems in service, but 
that did not demonstrate bronchial asthma until around 
November 1985 or around one year after the veteran's 
separation from service.

Since the April 1991 Board decision, various evidence has 
been submitted, including records showing treatment for 
asthma beginning in June 1985, private medical reports 
received in June and November 1994 with an opinion from a 
physician that the veteran's asthma is etiologically related 
to her respiratory problems in service, citing diagnoses of 
asthma and findings showing wheezing and the use of accessory 
muscles of respiration during service.  This evidence now 
links the veteran's asthma, first diagnosed (in the present 
record) in June 1985, to service.  This evidence by itself 
contributes a more complete picture of the veteran's claim 
for service connection for bronchial asthma and is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  Hodge, 155 F. 3d 1356.  
Moreover, although the evidentiary basis for the opinions is 
unclear-that is, the referenced diagnoses of asthma and use 
of accessory muscles of respiration in service do not appear 
in the record-the opinions themselves must be presumed 
credible for the purpose of determining whether they are new 
and material.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Hence, the Board finds that new and material evidence has 
been submitted to reopen the claim for service connection for 
bronchial asthma.



ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
bronchial asthma is granted.


REMAND

Since the Board has held that the claim for service 
connection for bronchial asthma is reopened, the entire 
evidentiary record must be considered.  Consequently, the 
case is remanded to the RO for consideration of the issue of 
entitlement to service connection for bronchial asthma prior 
to appellate consideration of this issue in order to ensure 
due process to the veteran, pursuant to the holding of the 
Court in Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. § 5103) redefined VA's duty to assist the veteran 
in the development of a claim.  In this case, there is 
additional VA duty to assist the veteran in the development 
of her claim for service connection for bronchial asthma.

Where there is a reasonable possibility that a current 
condition of the veteran is related to a condition 
experienced in service, VA should seek a medical opinion as 
to whether the veteran's current condition is in any way 
related to the condition experienced in service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA compensation examination to 
determine the nature and etiology of her 
bronchial asthma.  The examiner should 
give a fully reasoned opinion as to 
whether it is at least as likely as not 
that the bronchial asthma is related to 
the veteran's respiratory problems in 
service.  The examiner should support the 
opinion by discussing medical principles 
as applied to the medical evidence in the 
veteran's case, including the above noted 
June and November 1994 medical reports of 
Dr. Cetrone that link her asthma to 
respiratory problems in service.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

2.  After the above development, the RO 
should review the claim.  If the decision 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
her representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 



